Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The response and amendment filed 03/22/2022 is acknowledged.
Claims 1, 12-13, 21-26, 52-53 are pending.

Rejections Withdrawn
The rejection of claims 17-20, 27-28 and 55-58 under 35 U.S.C. 101 has been withdrawn in light of Applicant’s amendment. Claims 17-20, 27-28 and 55-58 were cancelled.
The rejection of claims 17-20, 27-28 and 55-58 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention has been withdrawn in light of Applicants amendment. Claims 17-20, 27-28 and 55-58 were cancelled.
The rejection of claim 54 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends has been withdrawn in light of Applicant’s amendment.  Claim 54 was cancelled.



REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The product recited in claim 1 is allowable for the reasons set forth in the final rejection dated 12/23/2021.
The rejections of record in the final rejection dated 12/23/2021 have been withdrawn since the rejected claims were cancelled. Claim 1 was previously indicated as allowable due to the unexpected results presented in the declarations filed 10/05/2020 and 04/26/2019 showing a greater than expected effect on metal capture.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 12-13, 21-26, 52-53 are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CRAIGO whose telephone number is (571)270-1347.  The examiner can normally be reached on Monday - Friday, 9am - 6pm, PDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM CRAIGO/Examiner, Art Unit 1615         


/SUSAN T TRAN/Primary Examiner, Art Unit 1615